GIERKE, Justice
(concurring specially).
I concur in the result reached by the majority opinion authored by Justice Sand. I agree that the $1,000 medical expense threshold under Chapter 26-41, N.D.C.C., does not bar a tort action filed within the six-year statute of limitations if a plaintiff *899can, in good faith, establish that the total medical expenses will exceed the threshold.
As the majority opinion points out, Chapter 26-41, N.D.C.C., “merely provides that a defendant is exempt from liability unless the plaintiffs injury ‘results in’ medical expenses exceeding $1,000”. The provisions of Chapter 26-41 do not specify that a plaintiff must incur these medical expenses within a certain time in order to recover. The Legislature may deem it appropriate to examine the open-ended nature of Chapter 26-41 and consider placing a limit on the time within which the medical expenses must result or occur in order for an injury to be considered a “serious injury” within the meaning of § 26-41-03(18), N.D.C.C.
SAND and VANDE WALLE, JJ., concur.